Wood, J., (concurring). I concur in the judgment. Although, the appellant was negligent in partly blocking the highway beyond the time mentioned in the statute, such negligence would not be the proximate cause of the injury unless it was calculated to mislead a person of ordinary prudence, travelling by vehicle, and to cause such, person to believe that he could pass the highway in safety notwithstanding its partially blocked condition. If appellee in the exércise of ordinary care could have seen that the highway in its partly blocked condition was dangerous or unsafe, then, if he undertook to pass over same, and was injured in the attempt, he would be negligent, and in such case bis negligence would be the proximate and only cause of his injury. Therefore, in my opinion, the only theory upon which appellant can be held liable is that its negligence created a misleading condition. Appellant, after having the highway completely blocked beyond the allowed time, cut its cars and opened up a passage way of sufficient width to enable appellee’s wagon to pass, but not safely. This conduct on' the part of appellant was tantamount to saying to the waiting traveller: “Although I have delayed you beyond the time allowed by law, I have now opened the way so that you may safely pass.” It seems to me that this act of appellant was an implied invitation to appellee to go across the highway through the opening just made by appellant, and an implied assurance on the part of appellant that appellee might safely do so, when in reality appellant had negligently failed to make the opening sufficient. In my opinion, under these circumstances, the jury was warranted in finding that appellant’s negligence was the proximate cause of the injury, and that appellee was not guilty of contributory negligence. .